Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-14-00395-CV

                                        Susan COSTNER,
                                            Appellant

                                               v.
                                            State of
                                         STATE of Texas,
                                            Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2000EM502104
                             Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: August 13, 2014

APPEAL DISMISSED FOR LACK OF JURISDICTION

           The trial court signed an Order Dismissing Petition to Establish the Parent-Child

Relationship on September 14, 2000. On March 3, 2014, appellant filed a “Motion for Leave to

File Late Notice of Appeal” in this court in appellate cause number 04-14-00146-CV. Because it

did not appear as if appellant had filed a notice of appeal, this court ordered appellant to file a

written response establishing that she had timely filed her notice of appeal. Appellant did not

respond, and this court denied her motion as moot and dismissed the appeal for want of jurisdiction

on April 30, 2014.
                                                                                  04-14-00395-CV


        On May 1, 2014, appellant filed a notice of appeal in this appellate cause number.

However, because it appeared this court lacks jurisdiction over an appeal from a final judgment

that was signed almost fourteen years ago, we ordered appellant to show cause in writing why this

appeal should not be dismissed. Appellant has not responded; therefore, this appeal is dismissed

for lack of jurisdiction.


                                                PER CURIAM




                                              -2-